Citation Nr: 1715716	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-58 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1944 to December 1944. 

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.  SMC by reason of the need for regular aid and attendance and being housebound was denied therein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has one service-connected disability rated as total, but he is not unable to care for himself with respect to dressing, hygiene, feeding, or toileting; incapable of protecting himself from dangers in his daily environment; or substantially confined to his dwelling and the immediate premises as a result of the service-connected schizophrenia.


CONCLUSION OF LAW

The criteria for special monthly compensation benefits due to the need for regular aid and attendance or housebound status are not satisfied.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records such as private treatment records.  It also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence sent to the Veteran satisfied all notice requirements, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Specifically, the claim on appeal stems from an application filed as a Fully Developed Claim (FDC).  The Veteran received notice as part of the application process.  In addition, as part of an earlier claim, the Veteran received a letter in April 2011 that outlined the specific criteria for aid and attendance and housebound criteria.  Considering this, the Board finds that the Veteran received adequate notice of the criteria needed to warrant the sought benefits.

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, and identified private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran underwent an August 2015 examination for the purpose of determining the Veteran's need for aid and attendance.  An October 2015 examinations for the purpose of determining the Veteran's need for aid and attendance was conducted by a private physician.  This report, in conjunction with all the evidence of record, provides sufficient information to render an informed decision on the Veteran's need for aid and attendance due to service-connected disability.  See 38 C.F.R. § 3.326.

In light of the above, the Board finds that VA's duties to notify and assist have been satisfied, or that no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

II.  Special Monthly Compensation

An increased rate of compensation in the form of special monthly compensation (SMC) is provided at the rates set forth in 38 U.S.C. § 1114 under certain circumstances as specified in that section.  Relevant to this claim, SMC at the rate provided under 38 U.S.C. § 1114(l) is payable when a veteran due to service-connected disability is permanently bedridden, blind or with visual acuity of 5/200 or less in both eyes, or in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

SMC at the rate provided under 38 U.S.C. § 1114(s) is payable when a veteran is permanently housebound by reason of service-connected disability.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.

The Board will address the criteria for each of the above rates of SMC in turn.

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  A need for aid and attendance will also be found if the claimant is "bedridden," meaning that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The evidence shows that the Veteran's service-connected disabilities alone did not result in a need for regular aid and attendance.  Service connection was established for schizophrenia.

An August 2015 VA aid and attendance examination questionnaire indicated the Veteran is unable to prepare is own meals and orders delivery.  He does not require assistance in bathing and attending to other hygiene needs.  The Veteran is not legally blind.  The Veteran does not require nursing home care.  The Veteran's does require medication management and his wife packs all medications as the Veteran has difficulty with vision.  His wife assists with financial affairs.  The examiner noted the Veteran is a frail elderly male that walks with a single point cane.  He has poor balance and uses a walker for long distances.  The examiner indicated he is independent with activities of daily living, but, instrumental activities of daily living require his wife's support.  The examiner noted he has an anatoxic gait with frequent falls.  His spine and neck were described a kyphotic, with some paravertebral problems.  The Veteran is incontinent of bowel and bladder function, and he has a Foley catheter.  The Veteran does not leave home without supervision or assistance.  

In a September 2015 letter, the Veteran's home care provider reported the Veteran's caregiver assists with grocery shopping, housecleaning, and laundry as needed.  Due to his physical disability (balance issues, vertigo), he would benefit from additional home health services to assist with personal care as well. 

In a September 2015 statement, the Veteran asserted that he is unable to walk more than half a block without resting.  He requires assistance from his wife to complete all activities of daily living.  He has frequent falls, an inoperable hernia, and incontinence of bladder.  He stated he requires assistance with driving to appointments, and with cooking and shopping.  He stated he would like assistance showering.  His wife assists with finances and medication.

An October 2015 VA aid and attendance examination questionnaire filled out by a private treating doctor, J. L., M.D., indicated the Veteran is unable to prepare is own meals.  He did not require assistance in bathing and attending to other hygiene needs.  The Veteran is not legally blind.  The Veteran does not require nursing home care.  The Veteran's doe require medication management and his wife packs all medications as the Veteran has difficulty with vision.  His wife assists with financial affairs.  The examiner noted the Veteran as well-appearing.  His upper extremities appeared normal except for some arthritic changes in the hand.  The examiner noted the Veteran's lower extremities have significant weakness and he needs a walker to ambulate.  There were no restrictions of the spine, trunk, or neck.  The examiner reported the Veteran has gait instability, leg weakness, fatigue, vertigo, light headedness, and loss of bladder control.  He can leave home if an aid is with him.  

In an October 2015 letter, the Veteran's treating physician, J. L., M.D., stated that the Veteran has had at least three prior heart attacks and required coronary artery bypass graft surgery in 2010.  His ability to ambulate and care for himself has become greatly diminished and the physician stated that the Veteran would benefit from additional caregiver support. 

In an October 2016 statement, the Veteran asserted that his physical complications worsen his mental health.  He stated that his physical complications in conjunction with his mental stress, which is extremely high, make his daily challenges too overwhelming to deal with without additional support.  

In this case, the evidence does not show a need for regular aid and attendance due solely to the Veteran's service-connected disability.  Rather, the evidence shows that while the Veteran's psychiatric disability imposed significant limitations, it was his physical disorders that caused a need for regular aid and attendance.  His service-connected psychiatric disability alone did not prevent him from feeding himself, bathing, dressing himself, or otherwise attending to basic needs.

Accordingly, the preponderance of the evidence weighs against entitlement to special monthly compensation due to the need for regular aid and attendance.  See 38 C.F.R. § 3.352(a).

The evidence also does not show that the Veteran was permanently bedridden or blind or with visual acuity of 5/200 or less in both eyes due to service-connected disabilities.

Accordingly, the criteria for SMC at the rate provided under 38 U.S.C. § 1114(l) are not satisfied.  See 38 C.F.R. § 3.350(b).

The criteria for SMC at the housebound rate under 38 U.S.C. § 1114(s) are not satisfied, as the evidence does not show that the Veteran was substantially confined to his house and the immediate premises due solely to service-connected disabilities.  See 38 C.F.R. § 3.350(i).

SMC at the rate provided under 38 U.S.C. § 1114(s) is also payable if a veteran has a single service-connected disability rated as 100 percent disabling, and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  Id.  As the Veteran has only a single service connected disability rated as total, these criteria have not been satisfied.

Consequently, as the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply, and entitlement to SMC due to the need for regular aid and attendance or housebound status must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person or by reason of being housebound is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


